DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 19 July 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The rejection of claims 84-91 and 93-100 as being unpatentable over Jinek in view of Sapranauskas and Shekhawat as set forth in the final Official action mailed 19 July 2021 has been withdrawn in view of applicant’s arguments and the declaration filed under 37 CFR 1.132 on 13 October 2021. Applicant’s arguments and those presented in said declaration have been fully considered, but are moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-91, 93-95, and 97-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
At the outset, it is noted that claims 96 and 110 are excluded from this rejection since these claims require the full length sequences of SEQ ID NOS: 52 and 53.
The claimed invention embraces a method of genome targeting in a mammalian cell comprising:
(a) selecting a target nucleic acid sequence comprising a PAM motif,
(b) providing a guide RNA comprising a sequence complementary to the target nucleic acid sequence;
(c) providing two nucleic acids encoding two separate Split Cas9, one Split Cas9 providing a RuvC domain and another Split Cas9 providing an HNH domain,
wherein said RuvC domain comprises at least one RuvC motif sequence D-I-G-T-N-S-V-G-W-A (amino acids 10-19 of SEQ ID NO:52) and has at least 85% identity with the amino acid sequence of SEQ ID NO:52,
wherein said HNH domain comprises at least one HNH motif sequence Y-D-V-D-H-I-V-P-Q-S-F-L-K-D-D-S (amino acids 589-604 of SEQ ID NO:53) and has at least 85% identity with the amino acid sequence of SEQ ID NO:53 and
wherein one of the Split Cas9 is less than 1000, or 800, or 500 amino acids long; and
(d) introducing into the cell said guide RNA and said two nucleic acids encoding two separate Split Cas9; such that said two separate Split Cas9 process the target nucleic acid sequence in the cell.
Dependent claims specify RuvC and HNH-containing domains identified as SEQ ID NOS: 52 and 4 and SEQ ID NOS: 53 and 13 respectively. Dependent claims also recite the method of claim 51 comprising the RuvC and HNH-containing domains having at least 85%  and 95% identity with SEQ ID NO: 52 and SEQ ID NO: 53 respectively. Dependent claims specify further introducing an exogenous nucleic acid sequence that is homologous to at least a portion of the target nucleic acid sequence, or that said two separate Split cas9 generate a double-stranded break in the target nucleic acid sequence in the cell. The claims also specify wherein the C-terminus of the split Cas9 comprising the RuvC domain is between positions G166 and P800, or wherein the N-terminus of the split Cas9 comprising the HNH domain is between positions G166 and P800, or wherein while the HNH domain is truncated after the HNH motif sequence Y-D-V-D-H-I-V-P-Q-S-F-L-K-D-D-S (amino acids 589-604 of SEQ ID NO:53).
From M.P.E.P. 2163, an adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) 
What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1. 
It is emphasized that each of the rejected claims encompass the use of sequences having some level of identity below 100% with SEQ ID NOS: 52 and 53. For example, claims 84, 93 and 94 require the use of sequences that have as little as 85% identity with SEQ ID NOS: 52 and 53. Certain specific dependent claims such as claims 91 and 98-100 recite 90% or 95% identity with SEQ ID NOS: 52 and 53. Other dependent claims such as claim 85 and 107-109 describe truncations of SEQ ID NOS: 52 and 53. While each of these claims encompass subject matter that is fully supported by the instant specification with regard to functional split Cas9 molecules comprising an HNH domain or a RuvC domain (i.e., SEQ ID NOS: 52 and 53), each of the rejected claims also generically encompass subject matter that is not SEQ ID NOS: 52 and 53. Specifically, each of the rejected claims encompasses any sequence having as little as 85%-95% identity to SEQ ID NOS: 52 and 53, or a truncated variant of the sequences. This rejection is directed to each of these claims based upon a lack of predictability in extrapolating from the disclosed and supported split Cas9 sequences of SEQ ID NOS: 52 and 53 to any sequence having as little as 85% identity to SEQ ID NOS: 52 and 53 or truncated variants thereof. 
In deriving support for the instantly claimed invention, applicant gains the benefit of the prior art in combination with the teachings of the instant specification. Starting with the prior art, applicant has furnished a declaration from an inventor of the instant application which sets forth the declarant’s belief that the prior art does not provide a reasonable expectation of success based upon the cited prior art that one of ordinary skill in the art would even be able to generate any split Cas9. 
For example, the declarant states at paragraphs 26 and 27 of the declaration filed 13 October 2021: “Based on Sheckhawat et al., I would not have had any idea of whether generating a split cas9 could cause a change in structure that might preclude the ability of the Split cas9 to process a target nucleic acid sequence... As a result, Shekhawat et al. provides no expectation that Cas9 could be fragmented in a manner that would allow the respective fragmented components to recapture the bioactivity of the original protein.”
Later, the declarant cites passages from various references (i.e. Nishimasu et al., Truong et al. and Wright et al.), concluding the following: (paragraph 39 of the declaration; emphasis in original) “Based on Wright et al., it is clear to me that the authors only believed that Cas9 might be separable into independent polypeptides and that this possibility was based on their analysis of the published crystal structures of Cas9. The authors still needed to perform experiments to determine whether this was possible.” With regard to Truong, the declarant concludes (emphasis in original):
45. Based on Truong et al, it is clear to me that the authors only believed that Cas9 might be separable into independent polypeptides and that this possibility was based on their analysis of the published crystal structures of Cas9. The authors still needed to perform experiments to determine whether this was possible. 
46. Based on Truong et al., it was not until their successful generation of a split Cas that they understood that this was feasible and that Cas9 was an ideal protein for spitting.
47. Based on Truong et al., it would have been unknown whether one could make fragmented components of Cas9 that would retain the bioactivity of the original protein since they might form aggregates or fold inappropriately.
48. Based on the references I have discussed above, I would have understood that there was not a reasonable expectation that Cas9 was separable into independent polypeptides that retain the ability to assemble into an active enzyme complex prior to our performing the experiments set forth in the ‘707 application.
49. Based on the references I have discussed above, I would have expected that, prior to our performing the experiments set forth in the ‘707 application, generating a split Cas9 could cause a change in structure or aggregation that might preclude the ability of the split Cas9 to process a target nucleic acid sequence.

Accordingly, the declarant is of the opinion that Shekhawat et al. is insufficient to support a reasonable expectation of success in generating a split Cas9 pair, and that Wright and Truong support the notion that there was not a reasonable expectation that Cas9 was separable into independent polypeptides that retain the ability to assemble into an active enzyme complex prior to the instant application. Since the examiner is not aware of prior art that is more on point than those discussed by the declarant, the declarant’s position of the prior art is adopted. That is, based on the prior art, one of ordinary skill in the art, prior to performing the experiments provided in the instant specification, “…it was quite possible that it would be impossible to make a split Cas9.” See paragraph 52 of the declaration.
Turning to the instant specification, the examiner finds that the only exemplified embodiments of any split cas9 embodiment relates to SEQ ID NOS: 52 and 53. See ¶ 143-148, and figures 4-6 of the instant specification. While it is noted that the instant specification discloses alignment of the RuvC and HNH domains of 9 different Cas9 homologues, and that these active sites share some level of homology across homologues within these domains, the instant claims are not drawn to the RuvC or HNH domains per se. In fact, it is clear that each these domains were described in the prior art. Rather, the claims are drawn to a polypeptide comprising these domains, i.e. split Cas9 retaining these domains that have 85%-95% identity with SEQ ID NOS: 52 and 53. Moreover, the declaration is convincing in making the point that creating any split Cas9 comprising either one of a RuvC or HNH domain based upon the prior art alone was unpredictable at the time of applicant’s filing. 
While applicant’s specification provides structural comparisons by way of homology and algorithmic prediction, applicant’s arguments and declaration make clear that one could not use structural information alone to reliably predict function in the lack of verification, since such methods were available in the prior art, and since it is argued that the prior art is insufficient to render such evaluations predictable. 
Moreover, the only exemplified species of split Cas9 components correspond to SEQ ID NOS: 52 and 53. Given the significant unpredictability in moving from any one the exemplified species of SEQ ID NOS: 52 and 53 to any sequences that have as little as 85% or 95% identity thereto, or truncations thereof, one of ordinary skill in the art would not consider the prior art to be supportive of any split cas9 that has not been experimentally verified given the reasoning of the declaration and its discussion of the prior art. Accordingly, the invention lacks sufficient descriptive support for the use of split Cas9 homologues that are less than 100% identical to SEQ ID NOS: 52 and 53 for these reasons. 

Allowable Subject Matter
Claims 96 and 110 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633